Wood, J., (after stating the facts). The court did not err in refusing the prayer and in rendering judgment in favor of appellee for costs. The parol testimony did not contradict or alter the terms of the written contract. It only tended to prove who were on the payrolls of the assured engaged in the special work or occupation named in the schedule. Those engaged in these special occupations enumerated in the schedule were covered by the policy. None others were. The amount of the premiums to be paid had to be determined by the amount of the payrolls to employees engaged in the special occupations named in the schedule. The evidence showed that during the time the policy insured both appellee and the Little Rock & Monroe Railway Company appellee carried all the accounts for “logging operations,” and “logging railroad” on its own payroll, and that the Little Rock & Monroe Railway Company was not a “logging railroad” or engaged in “logging operations.” Nor is it anywhere shown that the employees of the Little Rock & Monroe Railway Company, during the time it was insured, were engaged in any of the special occupations named in the schedule. Therefore the payroll of the Little Rock & Monroe Railway Company could not be included in ascertaining the amount of the premium to be paid. Nor could the amounts paid the employees of appellee in their hotel business nor the amounts paid by appellee in salaries to its executive officers. For none of these are named in the schedule, and they are therefore not covered by the policy. The proof shows that the statement rendered by appellee to appellant showing the amount of its payroll, upon which the amount of premium, was based, included every employee engaged in the particular work or occupation specified in the schedule and covered by the policy. The amount of this payroll was $135,749.20, and the payment of premium was made according to this amount. No other amount is due. See Fidelity & Casualty Company of New York v. Fayetteville Wagon Wood & Lumber Company, 94 Ark. 90. Affirm.